Citation Nr: 9934563	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service 
connected right and left knee disabilities. 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to an increased disability evaluation for 
right knee instability, postoperative meniscectomy, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
right knee arthritis, postoperative meniscectomy, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for 
left knee instability, postoperative arthrotomy, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for 
left knee arthritis, postoperative arthrotomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served from July1967 to 
August 1969 and from July 1971 to March 1984. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran is currently diagnosed with a psychiatric disorder, 
to include as related to his service connected right and left 
knee disabilities, or otherwise related to his period of 
service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from peripheral neuropathy related 
to Agent Orange exposure during service, related to any in-
service symptomatology, or otherwise related to his period of 
service.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal with respect to the claims for increased 
ratings has been obtained by the RO.

4.  The veteran's right and left knee disabilities are not 
characterized by moderate subluxation or lateral instability, 
limitation of leg flexion to 30 degrees, and/or limitation of 
leg extension to 15 degrees. 

5.  The veteran's right and left knee disabilities are 
characterized by x-ray findings of arthritis and painful 
motion; however, there is no evidence that such 
symptomatology causes occasional incapacitating 
exacerbations.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include as secondary to his 
service connected right and left knee disabilities is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include as due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for the veteran's right knee 
instability, postoperative meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

4.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for right knee arthritis, postoperative 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010 (1999).

5.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for the veteran's left knee 
instability, postoperative arthrotomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

6.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for left knee arthritis, postoperative 
arthrotomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
In addition, disabilities which are found to be proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  A Psychiatric Disorder, to Include as Secondary to the 
Service Connected Right and Left Knee Disabilities.

In this case, in January 1998, the veteran submitted a claim 
of entitlement to service connection for a psychiatric 
disorder as secondary to his service connected right and left 
knee disabilities.  Subsequently, on February 25, 1998, the 
RO issued a letter to the veteran notifying him that he 
needed to provide evidence in support of his claim.  And, 
upon a review of the record, it does not appear the veteran 
responded to the RO's February 1998 letter.

With respect to the evidence of record, the Board finds that, 
after a review of the veteran's service medical records and 
all post-service evidence in the claims file, the record does 
not contain any indication that he has been diagnosed with a 
psychiatric disorder or has been treated for any psychiatric 
symptomatology, including any psychiatric disorder or 
symptomatology related to his service connected knee 
disabilities. 

Therefore, the Board finds the veteran has not submitted 
medical evidence showing that he is currently diagnosed with 
a psychiatric disorder, to include a nervous condition, 
related to his service connected right and left knee 
disabilities or otherwise to his period of service.  As such, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a disability of service origin.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, in the 
absence of competent medical evidence to support the claim of 
service connection for a psychiatric disorder, to include as 
secondary to the veteran's service connected right and left 
knee disabilities, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a).

B.  Peripheral Neuropathy, to Include as due to Agent Orange 
Exposure.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

As to the service records, although the present record does 
not specifically identify the period of time during which the 
veteran served in Vietnam, his DD 214 shows he was awarded a 
Purple Heart Medal, a Vietnam Service Medal, and a Republic 
of Vietnam Campaign Medal.  In addition, the veteran's 
service medical records show he injured his left elbow during 
1971 when he hit his left elbow on cement.  However, upon 
examination during 1972, no nerve conduction abnormalities 
were noted, although he did present evidence of a 3 
centimeter mass in the bursa of the elbow with some aching 
and tingling.  Subsequently, in March 1973, due to increased 
pain in the elbow, he underwent the removal of the mass 
previously found in the left olecranon bursa.  And, after 
adequate treatment and follow up, in April 1973, the veteran 
was deemed to have recovered, had a full range of motion, and 
was ordered to return to full duty.  Lastly, in January 1979, 
he once again underwent the removal of a left elbow cyst.

As to the post service evidence, a May 1984 VA examination 
report notes the veteran injured his left elbow in 1965, and 
reported tingling in his left elbow/arm associated with 
paresthesia in 1972.  Upon examination, the veteran was 
diagnosed with status postoperative removal of bone chips and 
mass from the left elbow with alleged secondary traumatic 
arthritis, not found on x-ray examination at that time.  He 
was found to have an essentially normal elbow examination, 
with the exception of a scar.

Medical records from the Owensboro-Daviess County Hospital 
dated from 1986 to 1992 mostly describe the treatment the 
veteran received for a heart condition.  However, these 
records include March 1992 notations showing he had chest 
pain to the left arm with tingling to the left hand.  In 
addition, a March 1998 VA examination report notes the 
veteran suffered from coronary artery disease, hypertension, 
diabetes, and peripheral neuropathy.  However, the report 
does not contain any further comments regarding the veteran's 
peripheral neuropathy.

Lastly, records from the Marion VA Medical Center (VAMC) 
dated from March 1998 to August 1998 contain notations dated 
July 1998 noting the veteran had diagnoses of peripheral 
neuropathy, hyperlipidemia, coronary artery disease, and left 
arm arthritis.  However, these records/notations do not 
contain any further comments regarding the etiology of the 
veteran's diagnosed peripheral neuropathy.

After a review of the evidence of record, the Board finds 
that the veteran served in the Republic of Vietnam during his 
service.  In addition, the Board acknowledges the evidence 
shows the veteran had left elbow tingling during his service, 
as well as that he was actually diagnosed with peripheral 
neuropathy after his service.  However, the Board also points 
out that the first medical evidence of record showing he was 
diagnosed with peripheral neuropathy is the March 1998 VA 
examination report described above, which is dated more than 
10 years after the veteran's discharge from service.  In this 
regard, the Board observes that in 38 C.F.R. § 3.309(e), note 
2, it is indicated that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e), note 2 (1999).  Furthermore, 
38 C.F.R. § 3.307(a)(6)(ii), requires that acute and subacute 
peripheral neuropathy become manifest to a degree of 10 
percent or more within a year of discharge.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In this respect, the U.S. Court of Appeals for Veterans 
Claims has held that "[n]either the statutory nor the 
regulatory presumption will satisfy the incurrence elements 
of Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(citing Caluza v. Brown, 7 Vet. App. 498 (1995), for the 
proposition that a well grounded claim requires evidence of 
in-service incurrence or aggravation).  And, in this case, as 
the first indication that the veteran was diagnosed with 
peripheral neuropathy dates back to 1998, which is more than 
10 years after his discharge from service, the Board finds 
the veteran has not developed one of the listed diseases, as 
defined, in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).

As such, the Board finds the veteran has not met the 
requirements established by the Secretary of Veterans 
Affairs, under the Authority of the Agent Orange Act of 1991, 
with respect to presumptive service connection associated 
with certain diseases related to exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  See 61 
Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
Therefore, the evidence does not show the veteran's claim for 
service connection for peripheral neuropathy as due to Agent 
Orange exposure is well grounded, and thus, service 
connection on a presumptive basis due to Agent Orange 
exposure is not warranted.  See 38 U.S.C.A. § 1116(a); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1999).

Additionally, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from peripheral neuropathy which is 
otherwise related to his period of service.  Specifically, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between the claimed peripheral neuropathy and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In addition, 
although the veteran was treated during his service for left 
elbow tingling, and the evidence notes he reported left 
arm/elbow tingling after service, as shown in the May 1984 VA 
examination report and March 1992 notations from the 
Owensboro-Daviess County Hospital discussed above, the 
chronicity provisions established in 38 C.F.R. § 3.303(b) are 
not for application in this case.  Such provisions are not 
applicable here because the record is devoid of competent 
medical evidence relating the veteran's current diagnosis of 
peripheral neuropathy to his left elbow tingling.  See  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); see Clyburn v. 
West, 12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).  Therefore, 
in the absence of competent medical evidence to support the 
claim of service connection for peripheral neuropathy, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

C.  Conclusion.

In arriving at the above determinations, the Board has 
considered the various statements by the veteran and his 
representative.  However, as the veteran and his 
representative are lay persons not competent to offer an 
opinion requiring medical knowledge, such statements do not 
constitute medical evidence which would prove the existence 
of a current disability, or its etiology.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995). 

Additionally, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claims are determined to be 
well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  At present, the Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the veteran's claims "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons for which his claims have failed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Increased Disability Evaluations.

The veteran's claims for increased ratings are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  All 
relevant facts have been properly and sufficiently developed 
and no further assistance to the veteran is required to 
comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases where 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran is seeking increased disability 
evaluations for right knee instability, postoperative 
meniscectomy, currently evaluated as 10 percent disabling 
under Diagnostic Code 5257, effective January 1998; right 
knee arthritis, postoperative meniscectomy, currently 
evaluated as 10 percent disabling under Diagnostic Codes 5010 
and 5260, effective January 1989; left knee instability, 
postoperative arthrotomy, currently evaluated as 10 percent 
disabling under Diagnostic Code 5257, effective January 1998; 
and left knee arthritis, postoperative arthrotomy, currently 
evaluated as 10 percent disabling under Diagnostic Codes 5010 
and 5260, effective January 1989.

With respect to the applicable law, Diagnostic Code 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for mild; 20 percent for moderate; and 30 percent for 
severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  For a 
knee disorder already rated under DC 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under DC 5260 or DC 5261.  In 
this regard, the General Counsel stated that there would be 
no additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Additionally, an increased 20 percent evaluation is awarded 
if there is x-ray evidence of arthritis with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

A.  The Evidence.

The veteran's in-service and post-service medical records 
show the veteran has been treated for problems with his knees 
since his service to the present.  Specifically, the Board 
notes the evidence includes a June 1984 VA radiology and 
examination report showing the veteran presented evidence of 
mild narrowing of the medial compartment of the right knee 
and of the medial aspect of the left knee.  He was diagnosed 
with status postoperative bilateral medial meniscectomies 
with clinical evidence to substantiate the diagnosis, but 
perfectly normal functional range of motion of the knees.

A March 1989 VA examination report reveals the veteran was 
able to deep knee bend with some popping and cracking.  Both 
of his knees flexed from 0 to 135 percent with crepitation, 
but no knee laxity, locking, dislocation, subluxation or 
instability in either knee was noted.  He also had good knee 
muscle strength.  The final diagnoses included service 
connected chondromalacia of the left knee, status 
postoperative arthrotomy; and service connected 
chondromalacia of the right knee, status postoperative 
meniscectomy.  Also, a May 1989 VA radiology report shows he 
had mild degenerative changes in both knees.

Medical records from the Owensboro-Daviess County Hospital 
dated from 1986 to 1992 contain June 1991 notations showing 
he was treated for left tibial plateau fracture.  In 
addition, records from the Evansville VA Medical Center 
(VAMC) dated from January 1998 to March 1998 contain 
notations dated in January and March showing he complained of 
chronic problems and pain in both knees with occasional left 
knee swelling.  Upon examination, the veteran presented 
evidence of crepitus in the left knee with full range of 
motion, left knee instability, and degenerative joint disease 
of the left knee.  

A January 1998 VA radiology report further supports the above 
finding of arthritic changes in the veteran's knees.  And, a 
March 1998 VA examination report notes further complaints of 
knee swelling and instability, but no episodes of dislocation 
or recurrent subluxation.  The examination also notes the 
veteran reported he was deemed to be totally disabled for 
Social Security Administration benefits purposes due to 
coronary artery disease.  Upon examination, the veteran 
walked with a limp using a cane, had 2+ of bilateral knee and 
Achilles deep tendon reflexes, had intact position sense of 
the toes bilaterally, did not have edema on either extremity, 
and had a full range of motion of the hip.  His left knee 
range of motion ranged from 1 to 115-135 degrees, and his 
right knee range of motion ranged from 0 to 120-130 degrees 
with crepitus and some pain.  And, his medial, lateral, 
anterior and posterior cruciate ligaments were deemed stable. 

Records from the Marion VAMC dated from March 1998 to August 
1998 show the veteran was fitted for a replacement of right 
knee sleeve, and a left knee brace.  Furthermore, a November 
1998 VA examination report basically contains the same 
findings as the March 1998 VA examination report discussed 
above, with the exception of the veteran's right knee range 
of motion which was found to be from 0 to 130 degrees with 
grating, and his left knee range of motion which was found to 
be from 0 to 110 degrees with painful motion from 110 to 125 
degrees and marked patellofemoral crepitus.  The veteran's 
diagnoses included degenerative arthritis of both knees, 
greater in the left knee than the right knee, with chronic 
pain and instability requiring the use of a knee brace.  
Lastly, a December 1998 addendum to the December 1998 VA 
examination report specifically describes the veteran as 
having mild left and right knee instability.  




B.  Right Knee Disabilities.

A review of the evidence of record reveals that the veteran's 
right knee disabilities have been characterized by arthritic 
changes supported by x-ray evidence, a range of motion from 0 
to 120-130 degrees with grating, crepitus and pain.  His 
disabilities have also been medically described as causing 
chronic pain and instability requiring the use of a brace, 
although his instability has been specifically characterized 
as mild.

As such, as the veteran does not present evidence of more 
than slight recurrent subluxation or lateral instability, the 
Board concludes that the RO's assignment of a 10 percent 
disability evaluation for the veteran's right knee 
instability, postoperative meniscectomy, under Diagnostic 
Code 5257 is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).

In addition, as noted previously, the Board finds the 
veteran's right knee range of motion is from 0 to 120-130 
degrees, and thus, does not have a limitation of motion of 
the right knee which meets the zero-percent rating under 
either DC 5260 or DC 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).  And, as the record includes x-ray 
evidence of arthritis due to trauma with satisfactory 
objective evidence of painful motion, but no evidence of 
occasional incapacitating exacerbations, the veteran does not 
meet the criteria for a disability evaluation in excess of 10 
percent under either DC 5003 or DC 5010.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  As such, the 
Board concludes that the veteran's 10 percent disability 
evaluation for his right knee arthritis, postoperative 
meniscectomy, is appropriate when evaluated under the 
criteria established by Diagnostic Codes 5003, 5010.  
Moreover, the Board finds that the evidence does not show the 
veteran suffers from additional functional loss due to pain, 
other than the disability already discussed and contemplated 
in the rating criteria applied above.  See DeLuca, supra; see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 



C.  Left Knee Disabilities.

A review of the evidence of record reveals that the veteran's 
left knee disabilities are characterized by arthritic changes 
supported by x-ray evidence, a range of motion from 0 to 110-
135 degrees with painful motion from 110 to 125 degrees and 
marked patellofemoral crepitus.  His disabilities have also 
been medically described as causing chronic pain and 
instability requiring the use of a brace, although his 
instability has been specifically characterized as mild.

As such, as the veteran does not present evidence of more 
than slight recurrent subluxation or lateral instability, the 
Board concludes that the RO's assignment of a 10 percent 
disability evaluation for the veteran's left knee 
instability, postoperative arthrotomy, under Diagnostic Code 
5257 is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

In addition, as noted previously, the Board finds the 
veteran's left knee range of motion is from 0 to 110-135 
degrees, and thus, does not have a limitation of motion of 
the left knee which meets the zero-percent rating under 
either DC 5260 or DC 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).  And, as the record includes x-ray 
evidence of arthritis due to trauma with satisfactory 
objective evidence of painful motion, but no evidence of 
occasional incapacitating exacerbations, the veteran does not 
meet the criteria for a disability evaluation in excess of 10 
percent under either DC 5003 or DC 5010.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  As such, the 
Board concludes that the veteran's 10 percent disability 
evaluation for his left knee arthritis, postoperative 
arthrotomy, is appropriate when evaluated under the criteria 
established by Diagnostic Codes 5003, 5010.  Moreover, the 
Board finds that the evidence does not show the veteran 
suffers from additional functional loss due to pain, other 
than the disability already discussed and contemplated in the 
rating criteria applied above.  See DeLuca, supra; see 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999). 



D.  Conclusion.

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), for all 
claims involving the musculoskeletal system.  However, as 
mentioned, the evidence has not shown any additional 
functional loss due to pain associated with any of the above 
discussed disabilities of the musculoskeletal system, other 
than the functional loss already considered in the above 
described rating criteria.  While the Board has considered 
the veteran's complaints of pain on motion, it is not 
required to uncritically accept all of the veteran's 
complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's right and left knee disabilities have met 
the criteria for the next higher evaluations, the Board finds 
that the evidence is not in relative equipoise, and thus the 
benefit of the doubt is not for application to these claims.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that, 
although the veteran has claimed his disabilities interfere 
with daily life and his ability to ambulate, the evidence 
does not show that the veteran's disabilities under 
consideration have caused him marked interference with 
employment, have caused him the need of frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).






















ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include as 
secondary to the veteran's service connected right and left 
knee disabilities is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure, is denied.

An evaluation in excess of 10 percent for right knee 
instability, postoperative meniscectomy, is denied.

An evaluation in excess of 10 percent for right knee 
arthritis, postoperative meniscectomy, is denied.

An evaluation in excess of 10 percent for left knee 
instability, postoperative arthrotomy, is denied.

An evaluation in excess of 10 percent for left knee 
arthritis, postoperative arthrotomy, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

